Citation Nr: 9900800	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
dermatophytosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1952 to 
July 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a disability rating in 
excess of 10 percent for dermatophytosis.

In May 1996, the Board remanded this case for additional 
development.  To the extent possible, the RO has complied 
with the remand instructions, and the case has been returned 
to the Board for further appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of his 
dermatophytosis of the hands and feet are more severely 
disabling than currently evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for an increased 
disability rating for dermatophytosis.


FINDINGS OF FACT

1.  The veterans claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veterans dermatophytosis is characterized by 
infrequent exacerbations of the fungal infection of the hands 
and feet, tenderness of the hands, scaling of the hands, and 
itching.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for dermatophytosis, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating in excess of 10 
percent for the veterans dermatophytosis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, and 4.118, Diagnostic Code 7813-7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted a well-grounded claim, that is, a 
plausible claim, in that he has complained of increased 
problems with his service-connected skin condition.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (a claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened).  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veterans disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran several VA 
examinations and a personal hearing in accordance with his 
request.  The veteran has not referenced the existence of any 
additional medical records that the RO has not obtained.  In 
accordance with the Boards remand instructions, the RO asked 
the veteran to submit any private medical evidence showing 
treatment for his skin condition; he responded that he did 
not receive private treatment.  

In accordance with the Boards remand instructions, the RO 
attempted to schedule the veteran for a VA examination during 
an active stage of his skin condition.  See Ardison v. Brown, 
6 Vet. App. 405, 407-408 (1994).  The veteran has undergone 
two VA examinations since the Boards remand in 1996, neither 
of which was during an active stage of his disease.  
Therefore, this instruction has not been complied with.  In 
general, a remand by the Board confers upon a claimant the 
right, as a matter of law, to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The veteran has been advised on more than one occasion to 
report to a VA Medical Center (VAMC) for examination when his 
skin disease is active, but he has not done so in the more 
than two years since this case was remanded.  A physician at 
the VAMC indicated in 1998 that it could be quite awhile, 
perhaps as long as two years, before the veterans skin 
disease is active.  The medical evidence shows that his last 
exacerbation of fungus infection was in 1992.  In the 
circumstances of this case, the Board concludes that VA has 
satisfied its duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  This case has been pending since 
1992, and it is unlikely that the veterans service-connected 
skin condition will be active in the near future.  Further 
development in this case and further expending of VAs 
resources is not warranted.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veterans entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veterans favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veterans disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veterans service-connected dermatophytosis is evaluated 
under Diagnostic Code 7813-7806.  The regulations indicate 
that, unless otherwise provided, diagnostic codes 7807 
through 7819 are rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under Diagnostic Code 7806 for 
eczema, a 10 percent disability rating is warranted for 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  In order to warrant a 30 percent 
evaluation, the evidence would have to show exudation or 
constant itching, extensive lesions, or marked disfigurement.

The Board has reviewed all the recent medical evidence of 
record, which consists of VA treatment records between 1991 
and 1997, reports of VA examinations conducted in 1996 and 
1997, and a letter from Mark Weaver, D.P.M., dated in August 
1993.  The Board has also considered the testimony offered by 
the veteran in August 1993.

Dr. Weaver indicated that the veteran had a fungal infection 
in June and July 1991.  In July 1991, the veteran was treated 
with antifungal agents for an infection of the hands.  In 
September 1991 infection returned to his fingers, and in 
October 1991, it was noted that he had a fungus of the hands 
and feet.  His hands were much improved in December 1991.  In 
January 1992, it was noted that he had chronic tinea of the 
feet.  In October 1992, he was treated for tinea of the 
hands, which was noted to be improved in December 1992.

Upon VA examination in October 1996, the only positive 
finding was that the skin of the veterans hands was soft, 
red and delicate.  In March 1997 he complained of pain in his 
hands, and in March, April and July 1997, he was treated for 
a paronychial infection of the middle finger on his right 
hand.  Upon VA examination in July 1997, the veteran reported 
flare-ups of his dermatophytosis in 1995 and 1997.  
Examination showed tenderness of the middle finger of the 
right hand.  There was no problem with fungus infection of 
the toenails or fingernails.  The skin of his palms, fingers, 
and hands was normal.  There was no fissuring or scaling 
between the toes.  The veteran complained of superficial 
scaling on his hands, which had been greatly helped with a 
cream.  The examiner concluded that the veterans 
dermatophytosis was currently controlled.  In September 1997, 
the veteran complained of itching of both hands.  

There is no medical evidence indicating that the veteran has 
any scarring or marked disfigurement from his 
dermatophytosis.  He has not had an outbreak of 
dermatophytosis on his hands or feet since, at the latest, 
1992.  He apparently experiences scaling of the hands and 
itching, but not constantly.  Despite his testimony, there is 
no medical evidence showing that he has at any time had 
extensive lesions.  

The veteran testified that his service-connected skin 
condition had been dormant for several years, and the first 
and only serious exacerbation occurred in 1992.  There is no 
medical evidence showing treatment for dermatophytosis 
between 1967 and 1991.  The veteran has been rated as 10 
percent disabled since 1965.  Upon VA examination in 1965, he 
had superficial pinhead vesicles and papules along the 
fingers that were somewhat pruritic and associated with 
superficial desquamation and exfoliation.  He also had slight 
fissuring, maceration, and superficial desquamation and 
exfoliation of the web space of each foot.  

As discussed above, the medical evidence no longer shows such 
findings.  The skin on the veterans hands and feet is 
currently normal.  Therefore, looking at the medical history 
of his dermatophytosis, it is clear that his condition has 
not worsened since he was originally assigned the 10 percent 
disability rating.  Although he may experience more frequent 
outbreaks of this condition, the symptoms associated with 
these exacerbations are no more than mild in nature.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veterans disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from 
dermatophytosis.  Although the Board sympathizes with the 
veterans difficulties from this condition, the rating 
schedule does not provide for a disability rating in excess 
of 10 percent without evidence of symptomatology such as 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 10 percent for the veterans 
dermatophytosis.  There are no other potentially applicable 
diagnostic codes for consideration. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for dermatophytosis is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
